Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
 













EXAMINER'S AMENDMENT
An examiner’s amendment to the record is attached. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Davis on 7/8/2021.
Claim listing for the Examiner’s amendment is attached. 















Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things, a common memory with blocks storing data broadcast by other transmitting stations, each block corresponding to a different transmitting station, a state-change information memory storing state change information that associated, for a word in each of the plurality of blocks, an address pointer indicating the word with a common memory address of the word, a state-change table configured to store a state change table indicating, for each block, a state detection word out of words in a corresponding block, the state detection word being a word to detect a state change; and a state-change detection controller, when receiving data from one of the other transmitting stations, read from, from the state-change table storage, a state detection word in a block corresponding to the one of the other transmitting stations serving as a transmission source of the received data, and detect a state change of a word that is indicated by a common memory address store in the state-change information memory in associated with a target pointer corresponding to an address pointer of the state detection word read out from the state-change table storage. Fredette (US 20120042032) discloses nodes transmitting data to other nodes and maintaining memory blocks. Mizoguchi (US 2017/0034033 A1) discloses transmitting stations and common memory having areas for each station. Mizoguchi also discloses blocks comprising words. Detecting state change of a word is known in the art. However, it would not be obvious to one of ordinary skill in the art to combine the references of record to result in the claimed limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JYOTI MEHTA/Primary Examiner, Art Unit 2182